Exhibit 10.1
 
FIRST AMENDMENT TO SHARE EXCHANGE AGREEMENT




This FIRST AMENDMENT TO SHARE EXCHANGE AGREEMENT (“Amendment”) is made this
April 15, 2013 by and among Victory Electronic Cigarettes, Inc., a Nevada
corporation (“Company”), the Shareholders of the Company (“Shareholders”), and
Teckmine Industries, Inc., a Nevada corporation (“Teckmine”).   Company,
Shareholders, and Teckmine are collectively herein referred to as the “Parties”
and individually as a “Party”.


RECITALS
 
WHEREAS, on April 2, 2013, the Parties entered into a Share Exchange Agreement
(“Agreement”); and


WHEREAS, the Agreement provides for the Shareholders to sell to Teckmine and for
Teckmine to purchase from the Shareholders all of the Shareholders’ legal and
beneficial interest in the common shares in the capital of the Company such
that, at the closing of the transaction pursuant to the terms of the Agreement,
the Company will become a wholly-owned subsidiary of Teckmine; and


WHEREAS, pursuant to Section 14.10 of the Agreement, the Parties each desire to
enter into this written Amendment to change the “Closing Date” as defined in the
Agreement; and


WHEREAS, this Amendment shall be attached to and made a part of the Agreement.
 
NOW, IT IS AGREED, in consideration of the mutual promises and covenants
hereinafter set forth, the Parties mutually agree as follows:


1.           The Parties agree and acknowledge that the “Closing Date” as
defined in the Agreement at Section 1.1(l), shall be amended and restated as
follows:


“Closing Date” means the day following the satisfaction or waiver of all
conditions precedent set for the in this Agreement, which shall not be later
than April 30, 2013 or such other date as the Shareholders, the Target and the
Purchaser may agree in writing;”


2.           All other terms and conditions of the Agreement shall remain valid
and in full force and effect.
 
By signing below, the Parties agree to and accept the terms of this Amendment.
 
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute a
single Amendment.  This Amendment may be executed by facsimile transmission or
PDF e-mail.  Such facsimile or PDF e-mail signature shall be treated in all
respects as having the same effect as an original signature
 

 
 
1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the Parties have duly executed this Amendment as of the day
and year first above written.
 

 
VICTORY ELECTRONIC CIGARETTES, INC.
         
 
Per:
/s/ Marc Hardgrove       Authorized Signatory            
TECKMINE INDUSTRIES, INC.
           
Per:
 /s/ Nathan Woods       Authorized Signatory  

 
WITNESSED BY:
             
 
  /s/ Marc Hardgrove    Name    
MARC HARDGROVE
            Address                           Occupation      

 
WITNESSED BY:
             
 
  /s/ David Martin    Name    
DAVID MARTIN
            Address                 Sale         Occupation      


WITNESSED BY:
             
 
  /s/ Brent Willis     Name    
BRENT WILLIS
            Address                           Occupation      

 
WITNESSED BY:
             
 
  /s/ Paul Simon   Name    
PAUL SIMON
        Title    Address                           Occupation      

 
 
2

--------------------------------------------------------------------------------

 
WITNESSED BY:
             
 
  /s/ Paul Dillman   Name     PAUL DILLMAN             Address                  
        Occupation      

 
WITNESSED BY:
             
 
  /s/ John Perner   Name    
JOHN PERNER
            Address                           Occupation      



WITNESSED BY:
             
 
  /s/ Steve Riffle    Name    
STEVE RIFFLE
            Address                           Occupation      

 
3

--------------------------------------------------------------------------------